                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

                                                      )
MENES ANKH-EL                                         )
  a/k/a Wendell Brown,                                )
CRAIG WILSON all prisoners similarly situated,        )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )        No. 1:18-cv-03476-JRS-MPB
                                                      )
ROBERT CARTER in official and private                 )
capacities,                                           )
KIETH BUTTS in official and private capacities,       )
FRENCH Ms., in official and private capacities,       )
FETZ Mr., in official and private capacities,         )
                                                      )
                              Defendants.             )

              Order Dismissing Action and Directing Entry of Final Judgment

       Plaintiffs Menes Ankh-El and Craig Wilson alleged that prisoners at New Castle are

improperly forced to transfer from the Level 1 facility to a Level 2/3 facility if they want access to

a law library to initiate challenges to their convictions and sentences. They also asserted that they

are not given enough law library time. They purported to bring their claims on their own behalf

and on behalf of all similarly situated prisoners held at New Castle.

       On screening, the Court dismissed the complaint for failing to state a claim upon which

relief can be granted and denied the plaintiffs’ attempt to bring a case on behalf of all similarly

situated prisoners at New Castle. Dkt. 5.

       The Court allowed the plaintiffs an opportunity to show cause why this action should not

be dismissed. They failed to respond. They were given additional opportunities to show cause

why this action should not be dismissed. See dkt. 12, 14.
       Accordingly, for the reasons set forth in the screening entry of November 19, 2018, see

dkt. 5, this action is dismissed for failure to state a claim upon which relief can be granted. 28

U.S.C. § 1915A(b).

       The motion to amend complaint to drop party pursuant to FRCP Rule 21, dkt. [19], is

denied as moot.

       Final judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.


 Date: 4/16/2019




Distribution:

MENES ANKH-EL a/k/a Wendell Brown
233632
NEW CASTLE – CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

CRAIG WILSON
913312
NEW CASTLE – CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362
